EXHIBIT 10.2

 

Term Loan Agreement

 

Lender: Eyston Company Limited of B2, 3/F., Fortune Factory Building, 40 Lee
Chung Street, Chai Wan, Hong Kong.

 

Debtor: Universal Security Instruments Inc. of 11407 Cronhill Drive, Suite A,
Owings Mills, Maryland 21117, U.S.A.

 

Both parties hereby acknowledge and recognize the Debtor owes the Lender a debt
with an amount of USD1,081,439.59 (the “Debt”) as of April 20, 2020. Both
parties hereby agree to convert the Debt into a variable interest rate term loan
(“Term Loan") with the following details:

 

Term Loan principal amount: USD1,081,439.59

Term Loan period: Two years starting April 20, 2020 and ending April 19, 2022.

Term Loan pay back: The Debtor shall pay back this Term Loan to the Lender
in-full on or before April 19, 2022.

Term Loan interest payment: Interest to be paid monthly by the Debtor to the
Lender on or before the end of each calendar month, subject to the variable
interest rate as described below. Term Loan interest rate: The variable
annualized interest rate in each month is the USD prime rate, as announced or
published on the first day of each calendar month by Shanghai Commercial Bank
Limited in Hong Kong, plus two percent.

 

The Debtor hereby guarantees the promptly repayment of the full amount of
principal and interest of the Term Loan as and when the same will, in any
manner, be or become due, according to the terms and conditions provided by this
Agreement. The Debtor agrees not to pledge, hypothecate, mortgage, sell or
otherwise transfer all or substantially all of its assets without the prior
written consent of the Lender, provided, however, that in connection with the
Debtor's factoring relationship or other commercial lender financing provided to
the Debtor, the Debtor may assign its accounts and may grant the lender or
factor a continuing security interest in its assets as heretofore granted. To
the extent permitted by law, the Debtor waives all defenses, counterclaims or
offsets that are legally available to the Debtor with respect to the repayment
of the Debtor.

 

This Agreement shall be construed in accordance with, and governed by, the laws
of the Hong Kong Special Administrative Region of the People's Republic of
China. Any dispute arising hereunder may only be brought with the Courts of the
preference of the Lender. This Agreement may not be assigned or transferred
without written consent of the Lender.

 

For and on behalf of For and on behalf of Universal Security Instruments, Inc.
Eyston Company Limited         /s/ /s/ Sign by: Harvey Barry Grossblatt Sign by:
Lam, Wai Wing Malcolm Position: President and CEO Position: Director Date: April
27, 2020 Date: April 27, 2020

 

 



 